 

'

ase 2:17-cv-00018 Document 121 Filed on 02/18/20 in TXSD Page 1 of 2

$F %
Her

eA ted States Nalnet Cyeert . seed - .
— Seuthoy Ristret of Texas we Oe we, oe
Corpue Chast Biv isiow * ee”. &

sev
ee
. . . - oy
Bobbie. Dnod Hoes ean eo . ae
a HYUSS Gel Action B17-CV (8

 

| Utne ot ot Tecu.s

OMHO Can pathe.
Pha wt Ces lI thdrawn | .
of Courts bene of Plage

—lTe. He. Honerable Tadge f Sand Count *

“Tew Rint tt eee wh doses. herd

alls Boneh issued e+ aw (YROLZO -

| | ae Ams  Disinc sso wercth

ps re a
Te. Petest LL suebuctked Ss Syn. Gea a
resis by +e oth reed 5 hocer ad law | Pale) Rt
eo Ln. te sqauet” SAMA, Plat expecds
Aoitrole, Bench des Aacdce} lol “oe ce

| weg VT" [SSo-c a coli Lustead, oF oe rele e | |
_ es Kl pore +h. Ams 2 oa Ao * feevrou ard
Kia Range ro CPenensieacsa) at z nf Haven o. “2-

GUMS.

. pate Paw £4. both ee Whe sel
Rove a Metre & pane arte
fhe Polie- patie

fo a eee abn

tage Dy OA n> Ws =) are

 

 
t / .
ase 2:17-cv-00018 Document 121 Filed on 02/18/20 in TXSD Page 2 of 2

_ tle Ansys tootes. Bonet.
ye bho dudes bye. eu ‘ke. wed,

 
  

  

any Makes DE Use Qrarn.e 8 le y Ae:

 

 

 

Of

 

 

Po be do Rudy fo croc te
Wo . RR. abt, ‘pee Ws ae -
ee a 2. thee KelZ pte. edo So

Ald pe o5 H, tus garthdenes a

oe es — oS = Pat +e, Poole tt a oe
